IN THE COURT OF APPEALS OF TENNESSEE
                                  AT JACKSON
                                          May 14, 2015 Session

            TENECCIA BROWN v. MEMPHIS HOUSING AUTHORITY

                       Appeal from the Chancery Court for Shelby County
                        No. CH1411412     Walter L. Evans, Chancellor




                      No. W2014-01902-COA-R3-CV – Filed May 27, 2015


Appellee commenced a lawsuit in the Shelby County Chancery Court seeking to
invalidate a writ of possession that previously had been filed pursuant to an order of the
Shelby County Circuit Court. After conducting a hearing on the matter, the Chancery
Court entered an order granting Appellee her request for relief. Because we conclude
that Appellee’s lawsuit constituted a collateral attack of the Circuit Court judgment, and
there is nothing in the record indicating that the Circuit Court was without jurisdiction,
the Chancery Court’s order is hereby vacated. We remand the case to the trial court for
the entry of an order dismissing Appellee’s case for lack of subject matter jurisdiction.

             Tenn. R. App. P. 3 Appeal: Judgment of the Chancery Court Vacated and
                                         Remanded

ARNOLD B. GOLDIN, J., delivered the opinion of the Court, in which J. STEVEN
STAFFORD, P. J., W.S., and KENNY ARMSTRONG, J., joined.

Gregory L. Perry, Memphis, Tennessee, for the appellant, Memphis Housing Authority.

Teneccia Brown, appellee.1


                                     MEMORANDUM OPINION2
1
    Teneccia Brown did not file a brief or otherwise participate on appeal.
2
    Rule 10 of the Rules of the Court of Appeals of Tennessee provides:

          This Court, with the concurrence of all judges participating in the case, may affirm,
          reverse or modify the actions of the trial court by memorandum opinion when a formal
          opinion would have no precedential value. When a case is decided by memorandum
                         I. Background and Procedural History

       This appeal arises out of a housing dispute between Appellee Teneccia Brown
(“Ms. Brown”) and the Appellant, Memphis Housing Authority (“MHA”). Ms. Brown
resides in the Foote Homes Housing Development and has been a tenant of MHA since
2009. On March 15, 2013, a bag containing Xanax pills was found in Ms. Brown’s
apartment. The pills were packaged for street resale. Ms. Brown’s brother, who was at
the apartment, was arrested for possession of the pills with the intent to sell and deliver.
Police also discovered that Ms. Brown’s brother was operating an illegal tattoo parlor at
the apartment. Following this incident, on March 25, 2013, Ms. Brown received a three-
day notice of lease termination. MHA subsequently filed an action in Shelby County
General Sessions Court to evict Ms. Brown, but the General Sessions Judge found in Ms.
Brown’s favor. MHA timely appealed the case to the Shelby County Circuit Court.

       On May 2, 2014, a trial was conducted in the Shelby County Circuit Court. On
June 19, 2014, the Circuit Court Judge entered an order granting judgment in favor of
MHA for possession of the apartment and directed that a writ of possession should issue.
On July 23, 2014, MHA filed a writ of possession based on the Circuit Judge’s June 19
order.

        On July 24, 2014, Ms. Brown filed a complaint in the Shelby County Chancery
Court seeking injunctive relief related to the writ of possession. Despite acknowledging
that a judgment ordering possession of the apartment had been granted in MHA’s favor in
the Circuit Court, the complaint alleged that Ms. Brown was operating under a new lease
as of June 1, 2014, and therefore the writ of possession was no longer valid. The
complaint requested that the Chancery Court enjoin MHA from evicting Ms. Brown
based on the writ of possession filed on July 23, 2014, and further requested that the
Chancery Court enter a declaratory judgment finding that the writ of possession was no
longer valid. On July 25, 2014, the Chancellor held a hearing on Ms. Brown’s request for
a temporary restraining order. On August 4, 2014, the Chancellor entered an order
finding that Ms. Brown’s “request for permanent injunctive relief and declaratory
judgment should be granted as a matter of law.” In pertinent part, the order made the
following findings:

       8. That Defendant brought an action in General Sessions Court to have
       Plaintiff evicted, based on allegations of drugs on the premises, and
       allegations of an illegal tattoo shop being operated on the premises.



       opinion it shall be designated “MEMORANDUM OPINION”, shall not be published, and
       shall not be cited or relied on for any reason in any unrelated case.


                                              2
9. That the Judge in General Sessions Court ruled in favor of Plaintiff,
Teneccia Brown, and Defendant appealed the matter to circuit court.

10. That on or about May 2, 2014, circuit court judge Robert Weiss,
granted judgment on behalf of Defendant, Memphis Housing Authority.

11. That between the dates of June 1, 2014, to June 3, 2014, Plaintiff
completed paperwork for her annual recertification with the Defendant.

12. That on July 23, 2014, Defendant and Plaintiff appeared before a
General Sessions Court judge for trial, on a new matter against Plaintiff, for
non-payment of rent, for the month of May, 2014.

13. That the matter was dropped from the docket by the Court.

14. That on July 23, 2014, Defendant filed a Writ of Possession, based on
the order signed by Judge Robert Weiss, granting judgment in favor of
Defendant, Memphis Housing Authority, based on the trial that was
conducted on or about May 2, 2014.

15. That the order signed by Judge Robert Weiss on June 19, 2014, based
on the trial that was conducted on or about May 2, 2014, was drafted by
Defendant, by and through its attorney, and signed by Defendant, and Judge
Robert Weiss.

16. That the Order signed by Defendant, and Judge Weiss, listed no
findings of fact.

17. That the Plaintiff’s Attorney was given an opportunity to make changes
to the Order prior to entry.

18. That Plaintiff’s Attorney made no changes to the Order, because he
believed that the Order properly reflected what Judge Weiss said in court.

19. That as of this date, Plaintiff is current on her rent.

20. That on July 24, 2014, Plaintiff filed a complaint seeking a declaratory
judgment and injunctive relief against Defendant.

21. That the court order drafted by Defendant, and signed by Judge Weiss,
does not list any specific findings as to why judgment was granted in favor
of Defendant, and the reasons why judgment was granted.


                                        3
      22. That the Order signed by Judge Weiss, granting judgment to Defendant,
      does not specifically list grounds for termination of Plaintiff’s lease, as
      stated in the lease agreement, signed by Plaintiff and Defendant[.]

       The order concluded that because the Circuit Judge’s order did not list any
grounds for termination of Ms. Brown’s lease, the lease was “automatically renewed”
based on language found in the lease agreement. As such, the Chancellor enjoined MHA
from evicting Ms. Brown to the extent its eviction efforts were based on the Circuit Court
order. MHA then filed a timely appeal to this Court.

                                   II. Issue Presented

      On appeal, MHA raises one issue for our review, restated as follows:

             Whether the Chancery Court erred in granting Ms. Brown’s request for
             injunctive and declaratory relief.

                                III. Standard of Review

       In reviewing any findings of fact by the trial court, our review is de novo “upon
the record of the trial court, accompanied by a presumption of the correctness of the
finding, unless the preponderance of the evidence is otherwise.” Tenn. R. App. P. 13(d).
We review a trial court’s conclusions on questions of law de novo, but no presumption of
correctness attaches to the trial court’s legal conclusions. Bowden v. Ward, 27 S.W.3d
913, 916 (Tenn. 2000).

                                     IV. Discussion

        Having reviewed the record transmitted to us in this case, we agree with MHA’s
assertion that the Chancery Court erred in enjoining any eviction efforts made pursuant to
the Circuit Court Judge’s June 19, 2014, order. In order to adjudicate a case, a court must
have jurisdiction over the subject matter of the proceedings as well as over the parties.
“Subject matter jurisdiction concerns the authority of a particular court to hear a
particular controversy.” Meighan v. U.S. Sprint Commc’ns Co., 924 S.W.2d 632, 639
(Tenn. 1996) (citation omitted). “It relates to the nature of the cause of action and the
relief sought.” Id. (citation omitted). Here, because Ms. Brown’s complaint constituted
a collateral attack on the Circuit Court order, the Chancery Court was without jurisdiction
to grant her request for relief. As we explained in Cumberland Bank v. Smith, 43 S.W.3d
908 (Tenn. Ct. App. 2000):

      A collateral attack on a prior judgment may be successful if the judgment is
      void because the court rendering the judgment acted in a manner
      inconsistent with due process of law. See 47 Am.Jur.2d Judgments § 916.

                                             4
       But a judgment is not subject to collateral attack for mere errors or
       irregularities committed by the court in the exercise of its jurisdiction. Id.
       “Errors other than lack of jurisdiction render the judgment merely
       voidable,” Cook v. Cameron, 733 S.W.2d 137, 140 (Tex.1987); and a
       voidable judgment can only be challenged on direct appeal, Tigrett v.
       Union Planters National Bank, 973 S.W.2d 208 (Tenn.Ct.App.1997),
       Hamm v. Hamm, 30 Tenn.App. 122, 204 S.W.2d 113 (1947).

Id. at 910˗11.

       Because there is no indication that the Circuit Court lacked jurisdiction when it
entered its June 19, 2014, order, Ms. Brown should not have been permitted to attack that
order by way of her Chancery Court lawsuit. A writ of possession was properly filed in
accordance with the Circuit Court’s order. The record does not indicate that Ms. Brown
ever filed an appeal concerning the Circuit Court judgment. MHA should not be
enjoined from pursuing eviction based on the valid order of the Circuit Court.

       Although Ms. Brown’s Chancery Court complaint avers that a new lease was
entered into on June 1, 2014, we note that the Circuit Court order granting MHA a
judgment for possession was not entered until June 19, 2014. If Ms. Brown believed her
allegations pertaining to a renewed lease agreement invalidated the judgment for
possession entered by the Circuit Court, these allegations should have been pursued on an
appropriate post-trial motion in the Circuit Court and, if necessary, on direct appeal
therefrom. Her attempt to collaterally attack the Circuit Court’s order cannot be
sustained. We hereby vacate the Chancery Court’s final order granting Ms. Brown relief
from the filed writ of possession and remand the case for the entry of an order dismissing
her lawsuit for lack of subject matter jurisdiction

                                      V. Conclusion

        For the foregoing reasons, we vacate the Chancery Court’s final order and remand
the case for the entry of an order dismissing Ms. Brown’s lawsuit, at her cost, for lack of
subject matter jurisdiction. Costs on appeal are assessed against the Appellee, Teneccia
Brown, for which execution shall issue if necessary. We further remand the case to the
trial court for the collection of costs against the Appellee and for further proceedings as
may be necessary and consistent with this Opinion.

                                                 _________________________________
                                                 ARNOLD B. GOLDIN, JUDGE




                                             5